Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on April 11, 2022 in response to the Office Action of January 11, 2022 is acknowledged and has been entered. 
The objections to claims 1 and 3 are withdrawn in view of the claim amendment.
The objections to claims 7-9 are withdrawn after reconsideration. Applicant’s arguments are persuasive. 
The rejections to claims 1-10 under 35 U.S.C. 1-3 are now withdrawn in view of the claim amendments.

Election/Restrictions
Claims 1-3 and 5-10 are allowable. Claims 11, 17 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I to IV, as set forth in the Office action mailed on October 12, 2021, is hereby withdrawn and claims 11-25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Niall Cooney (Reg. No. 73,491) on May 31, 2022 with approval obtained. 

Amendments to the claims:
Claims 1, 11, 17 and 25 are amended to clarify the scope of the claims. 

Claim 1, lines 7-8:
“a pre-determined sensor distribution pattern for targeting regions of the patient’s brain…” is amended to --a pre-determined sensor distribution pattern that targets regions of the patient’s brain…--.

Claim 11, lines 5-6:
“a pre-determined sensor distribution pattern for targeting regions of the patient’s brain…” is amended to --a pre-determined sensor distribution pattern that targets regions of the patient’s brain…--.

Claim 17, lines 5-6:
“a pre-determined sensor distribution pattern for targeting regions of the patient’s brain…” is amended to --a pre-determined sensor distribution pattern that targets regions of the patient’s brain…--.

Claim 25, lines 5-6:
“a pre-determined sensor distribution pattern for targeting regions of the patient’s brain…” is amended to --a pre-determined sensor distribution pattern that targets regions of the patient’s brain…--.



Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation recited in claims 1, 11, 17 and 25 in regard to the features of “a pluratliy of sensors disposed upon the headset according to a pre-determined sensor distribution pattern that targets regions of the patient’s brain including frontal, temporal, parietal, occipital, and cerebellar regions of the patient’s brain", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on page 6 of the response filed on April 11, 2022, which Examiner agrees with.
Dependent claims 2-3, 5-10, 12-16 and 18-24 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793